

Exhibit 10.9
Xata Corporation


NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT, made this ____ day of _________, ____, by and between XATA
CORPORATION, a Minnesota corporation (the “Company”), and _____________
(“Optionee”).


WITNESSETH, THAT:


WHEREAS, the Company pursuant to its 2002 Long-Term Incentive and Stock Option
Plan wishes to grant this stock option to Optionee.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:


1.    Grant of Option:
The Company hereby grants to Optionee, on the date set forth above the right and
option (hereinafter called “the option”) to purchase all or any part an
aggregate of _________ shares of Common Stock, par value $0.01 per share, at the
price of $______ per share on the terms and conditions set forth herein. This
option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).


2.    Duration and Exercisability
(a)
This option shall in all events terminate five (5) years after the date of
grant, and subject to the other terms and conditions set forth herein, this
option may be exercised by Optionee as to all 5,000 shares on or after
_____________ until expiration at 5:00 p.m. Minneapolis, Minnesota time on
____________.



(b)    During the lifetime of Optionee, the option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than by
will or the laws of descent and distribution.


3.    Manner of Exercise
(a)    The option can be exercised only by Optionee or other proper party by
delivering within the option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
option is being exercised and be accompanied by payment in full of the option
price for all shares designated in the notice.


(b) Optionee may pay the option price in cash, by check (bank check, certified
check or personal check), by money order, or with the approval of the Company
(i) by delivering to the Company for cancellation Common Shares of the Company
with a fair market value as of the date of exercise equal to the option price or
the portion thereof being paid by tendering such shares, or (ii) by delivering
to the Company a combination of cash and Common Shares of the Company with an
aggregate fair market value and a principal amount equal to the option price.
For these purposes, the fair market value of the Company’s Common Shares as of
any date shall be reasonably determined by the Company pursuant to the Plan.


4.    Miscellaneous
(a)    This option is issued pursuant to the Company’s 2002 Long-Term Incentive
and Stock Option Plan and is subject to its terms. The terms of the Plan are
available for inspection during business hours

407952/1

--------------------------------------------------------------------------------



at the principal offices of the Company. Capitalized terms not defined in this
option have the meanings assigned to them in the Plan.


(b)    Optionee shall have none of the rights of a shareholder with respect to
shares subject to this option until such shares shall have been issued to
Optionee upon exercise or this option.


(c)    The exercise of all or any parts of this option shall only be effective
at such time that the sale of Common Shares pursuant to such exercise will not
violate any state or federal securities or other laws.


(d)    If there shall be any change in the Common Shares of the Company through
merger, consolidation, reorganization, recapitalization, dividend in the form of
stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and all or any portion of the option shall then be
unexercised and not yet expired, then appropriate adjustments in the outstanding
option shall be made by the Company, in order to prevent dilution or enlargement
of option rights. Such adjustments shall include, where appropriate, changes in
the number of shares of Common Shares and the price per share subject to the
outstanding option.


(e)    The Company shall at all times during the term of the option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


(f)    In order to provide the Company with the opportunity to claim the benefit
of any income tax deduction which may be available to it upon the exercise of
the option, and in order to comply with all applicable federal or state income
tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee. Optionee may elect to satisfy his federal and state income tax
withholding obligations upon exercise of this option by (i) having the Company
withhold a portion of the shares of Common Stock otherwise to be delivered upon
exercise of such option having a fair market value equal to the amount of
federal and state income tax required to be withheld upon such exercise, in
accordance with the rules of the Committee, or (ii) delivering to the Company
shares of its Common Stock other than the shares issuable upon exercise of such
option with a fair market value equal to such taxes, in accordance with the
rules of the Committee.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.


XATA Corporation
                    
                                    
By___________________________
                                    


Its___________________________


                                    
______________________________
Optionee Signature
                                    
______________________________
Optionee Print Name

407952/1    2